91 F.3d 153
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose Santiago MARCENARO-SANCHEZ, Daysi Del Carmen DeMarcenaro, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70327.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 14, 1996.Decided July 8, 1996.

Before:  SNEED, PREGERSON and KOZINSKI, Circuit Judges.


1
JUDGMENT ORDER*


2
The BIA's order denying petitioners' asylum and withholding of deportation claims is AFFIRMED.  Its order denying petitioners' motion to remand to allow them to apply for suspension of deportation is REVERSED.  The case is REMANDED to the BIA FOR FURTHER REMAND to the Immigration Judge to allow petitioners to apply for suspension of deportation.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3